Name: 89/551/EEC: Commission Decision of 12 October 1989 amending for the second time Decision 89/224/EEC recognizing certain parts of Belgium as being officially swine fever free (only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1989-10-18

 Avis juridique important|31989D055389/551/EEC: Commission Decision of 12 October 1989 amending for the second time Decision 89/224/EEC recognizing certain parts of Belgium as being officially swine fever free (only the French and Dutch texts are authentic) Official Journal L 300 , 18/10/1989 P. 0018 - 0018*****COMMISSION DECISION of 12 October 1989 amending for the second time Decision 89/224/EEC recognizing certain parts of Belgium as being officially swine fever free (Only the French and Dutch texts are authentic) (89/553/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), as last amended by Directive 87/487/EEC (2), and in particular Article 7 (2) thereof, Having regard to the Commission Decision 88/529/EEC approving the plan for the eradication of classical swine fever presented by the Kingdom of Belgium (3); Whereas the development of the disease situation has led the Belgian authorities, in conformity with their plan, to instigate measures which guarantee the protection and maintenance of the status of certain regions; Whereas, following a favourable development in the disease situation, the Commission adopted Decision 89/224/EEC (4), as amended by Decision 89/446/EEC (5), recognizing certain parts of the territory of Belgium as officially swine fever free; Whereas no swine fever has been detected and vaccination against swine fever has been stopped for more than 15 months within the areas designated to be recognized as officially swine fever free; Whereas the status of the designated officially swine fever free regions will be maintained by the application of the measures foreseen in Article 7 (2) of Directive 80/1095/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In the Annex to Commission Decision 89/224/EEC the indent is replaced by the following: '- The Provinces of West Flanders, Liege, Luxembourg, Namur, Brabant, Henegouwen and Limburg.' Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 12 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 280, 3. 10. 1987, p. 24. (3) OJ No L 291, 25. 10. 1988, p. 78. (4) OJ No L 92, 5. 4. 1989, p. 25. (5) OJ No L 211, 22. 7. 1989, p. 10.